SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form 10-QSB þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-16173 Intrepid Holdings, Inc. (Exact name of small business issuer as specified in its charter) Nevada 88-0465858 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3200 Wilcrest Ave, Suite 575 Houston, Texas 77042 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(713) 278-1990 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNo o There were 62,023,830 shares of the registrant’s common stock issued and outstanding as of July 31, 2007. Transitional Small Business Disclosure Format: YesoNo þ INTREPID HOLDINGS, INC. AND SUBSIDIARIES CONTENTS PART I – FINANCIAL INFORMATION ITEM 1 – CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Consolidated Balance Sheet as of June 30, 2007 F-1 – F-2 Consolidated Statements of Operations for the three months ended June 30, 2007 and 2006, and F-3 for the six months ended June 30, 2007 and 2006 Consolidated Statements of Changes in Stockholders’ Deficit for the six months ended June 30, 2007 and 2006 F-4 Consolidated Statements of Cash Flows for the six months ended June 30, 2007 and 2006 F-5 – F-6 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) F7 – 14 ITEM 2 – MANAGEMENT’S DISCUSSIONS AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 15 – 19 ITEM 3 – CONTROLS AND PROCEDURES 20 PART 2 – OTHER INFORMATION ITEM 1A – RISK FACTORS 21 - 26 ITEM 2 – CHANGES IN SECURITIES 27 ITEM 6 – EXHIBITS AND REPORTS ON FORM 8K 28 INTREPID HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEET ASSETS June 30, 2007 CURRENT ASSETS Accounts receivable, less allowance for doubtful $ 36,216 accounts of $15,422 Inventory 33,997 Total Current Assets 70,213 OFFICE EQUIPMENT AND FURNISHINGS, Net 452,476 OTHER ASSETS Intangible Property - Licenses 114,000 Deposits 12,557 Total Other Assets 126,557 TOTAL ASSETS $ 649,246 The accompanying notes are an integral part of these consolidated financial statements. F-1 INTREPID HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEET LIABILITIES AND STOCKHOLDERS' DEFICIT June 30, 2007 CURRENT LIABILITIES Bank OverDraft $ 14,759 Accounts Payable 1,183,998 Other Current Liabilities 171,352 Notes Payable to Stockholders 2,281,629 Advances From Third Parties 20,750 Total Current Liabilities 3,672,488 COMMITMENTS AND CONTINGENCIES STOCKHOLDERS'DEFICIT Preferred Stock, $.001 par value, 1 million shares authorized; no shares issued and outstanding - Common Stock, $.001 par value, 100 million shares authorized; 60,163,630 shares issued and outstanding 60,163 Additional paid-in capital 7,133,670 Accumulated Deficit (10,217,075 ) TOTAL STOCKHOLDERS' DEFICIT (3,023,242 ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ 649,246 The accompanying notes are an integral part of these consolidated financial statements. F-2 INTREPID HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended Six Months Ended June 30, 2007 June 30, 2006 June 30, 2007 June 30, 2006 REVENUES $ 209,693 $ 159,440 $ 613,718 $ 238,736 COST OF REVENUES 196,374 137,383 407,750 204,197 GROSS PROFIT 13,319 22,057 205,968 34,539 EXPENSES Payroll, contract labor & consultants 889,740 512,508 1,987,214 1,691,082 Selling, general and administrative expenses 193,309 181,805 581,082 323,421 OPERATING LOSS (1,069,730 ) (672,256 ) (2,362,328 ) (1,979,964 ) Interest expense (349,802 ) (1,262 ) (413,102 ) (20,575 ) Loss on issuance of common stock (85,849 ) (43 ) (204,548 ) (123,622 ) NET LOSS $ (1,505,381 ) $ (673,561 ) $ (2,979,978 ) $ (2,124,161 ) NET LOSS PER SHARE: Common Stock: Basic and Diluted Net Loss Per Share $ (0.03 ) $ (0.01 ) $ (0.05 ) $ (0.05 ) Denominator for Basic and Diluted Net Loss Per Share Weighted Average Number of Common Shares Outstanding 56,640,000 45,810,000 54,580,000 43,050,000 The accompanying notes are an integral part of these consolidated financial statements. F-3 INTREPID HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' DEFICIT Additional Total Common Stock Paid-In Accumulated Stockholders' Shares Amount Capital Deficit Deficit BALANCE December 31, 2006 51,328,175 $ 51,328 $ 5,570,107 $ (7,237,097 ) $ (1,615,662 ) Common Stock Issued for Consulting Services 335,000 335 105,065 105,400 Common Stock Issued Upon Conversion of Advances 1,465,000 1,465 321,035 322,500 Loss on Issuance of Common Stock 118,699 118,699 Common Stock Issued for Consulting Services 40,000 40 7,160 7,200 Common Stock Issued Upon Conversion of Advances 4,745,455 4,745 643,005 647,750 Common Stock Issued in Lieu of Interest Due 2,250,000 2,250 282,750 285,000 Loss on Issuance of Common Stock 85,849 85,849 Net loss (2,979,978 ) (2,979,978 ) . BALANCE June30, 2007 60,163,630 $ 60,163 $ 7,133,670 $ (10,217,075 ) $ (3,023,242 ) The accompanying notes are an integral part of these consolidated financial statements. F-4 INTREPID HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS Six Months Ended Six Months Ended CASH FLOWS FROM OPERATING ACTIVITIES June 30, 2007 June 30, 2006 Net Loss $ (2,979,978 ) $ (2,124,161 ) Adjustments to reconcile net loss to net cash used in operating activities: Interest Imputed on Non-Interest Bearing Notes Payable - 15,060 Interest Accrued on Notes Payable 413,102 - Interest Converted to Common Stock 285,000 2,974 Depreciation and Amortization 77,084 9,913 Loss on Issuance of Common Stock 204,548 123,622 Stock Issued for Consulting Services 112,600 743,958 Compensatory Element of Stock Issuance - 577,137 Stock Issued for Conversion of Current Liabilities - 141,201 Bad Debt Expense 7,900 16,511 Changes in operating assets and liabilities: Accounts Receivable (3,231 ) (55,357 ) Inventories (4,814 ) (15,652 ) Deposits - (75 ) Prepaid Expenses 1,353 9,211 Accounts Payable 563,588 79,760 Other Current Liabilities 120,210 (55,940 ) NET CASH USED IN OPERATING ACTIVITIES $ (1,202,638 ) $ (531,838 ) CASH FLOWS FROM INVESTING ACTIVITIES Purchases of Office Equipment (222,259 ) (38,980 ) Purchase of Intangible Assets - (64,000 ) NET CASH USED IN INVESTING ACTIVITIES $ (222,259 ) $ (102,980 ) CASH FLOWS FROM FINANCING ACTIVITIES Increase in Bank Overdraft 14,759 - Exercise of Stock Options - 371,425 Proceeds from Third Party Advances 614,000 109,973 Note Proceeds from Stockholders 793,527 300,000 NET CASH PROVIDED BY FINANCING ACTIVITIES $ 1,422,286 $ 781,398 NET INCREASE/(DECREASE) IN CASH (2,611 ) 146,580 CASH– Beginning 2,611 31,784 CASH– Ending $ - $ 178,364 The accompanying notes are an integral part of these consolidated financial statements. F-5 INTREPID HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS, Continued SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION Six Months Ended Six Months Ended June 30, 2007 June 30, 2006 Cash paid for: Interest $ - $ 1,262 Income Taxes $ - $ - Non-cash investing and financing activities: Notes Payable and Advances Converted to Common Stock $ 970,250 $ 10,891,316 Common Stock Issued for Acquisition of Assets $ - $ - The accompanying notes are an integral part of these consolidated financial statements. F-6 NOTE 1 – Basis of Presentation The accompanying unaudited consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial statements and with the instructions to Form 10-QSB.Accordingly, they do not include all of the information and disclosures required for annual financial statements.These financial statements should be read in conjunction with the consolidated financial statements and related footnotes included in Intrepid Holdings, Inc. and Subsidiaries (“we”, “us”, “Company” or “Intrepid”) annual report on Form 10-KSB for the year ended December 31, 2006. In the opinion of Intrepid’s management, all adjustments (consisting of normal recurring accruals) necessary to present fairly Intrepid’s financial position as of June 30, 2007 and the result of operations and cash flows for the six months ended June 30, 2007 have been included. The results of operations for the six months ended June 30, 2007 are not necessarily indicative of the results to be expected for the twelve month period ending December 31, 2007. NOTE 2 –Description of Company Intrepid Holdings, Inc. (“Intrepid” or “Company”) was originally incorporated in March 1997 as Sphinx Industries, Inc., a Nevada corporation.From inception, Intrepid changed its name from Sphinx Industries, Inc. to AutoFund Servicing, Inc. and, in July 2004, to Intrepid Holdings, Inc. Prior to the April 27, 2005 recapitalization, Intrepid was a shell company with no assets or liabilities. On April 27, 2005, Intrepid entered into an agreement to purchase all of the assets of Rx Fulfillment Services, Inc. (RxFS), a privately owned Texas corporation.These assets were purchased in exchange for 26,525,188 shares of Intrepid’s common stock.The assets were placed in a wholly-owned subsidiary simultaneously created as part of this transaction called Rx Fulfillment Services, a Nevada corporation.As a result of this transaction, the shareholders and managers of the privately owned company (RxFS) gained control of the public company (Intrepid) resulting in a recapitalization of the Company.Prior to the recapitalization, RXFS was not an operating entity, rather, it was a dormant entity which was party to various contracts and owned the contractual rights to provide pharmacy services and pharmacy fulfillment services to VipMedRx, Inc. (VMRx), a company owned by two of Intrepid’s Directors.However, no services had ever been provided related to these contracts and the related rights.Therefore, although the historical consolidated financial statements presented herein are those of RxFS no historical information is presented prior to the recapitalization as RXFS had not entered into any transactions that would impact the financial statements presented herein. F-7 On August 3, 2005, Intrepid acquired One Stop Prescriptions #2 (One Stop), a Texas Corporation.One Stop operates a closed-door retail and mail-order pharmacy in Houston, Texas and is licensed to provide mail order prescription services in twenty states.This acquisition is operated by RxFS and allows RxFS to develop mail order pharmacy services in the twenty states in which One Stop is currently licensed. Community Allied Development Corporation, (CADC) a Texas corporation, was formed on February 14, 2006 as a wholly-owned subsidiary to develop specialized residential communities focused on the needs of elderly and disabled residents.The Company is currently in the process of identifying potential opportunities in the greater Houston area to develop its first community.During the year ended December 31, 2006 CADC acted as the general contractor and quality control manager for the build-out of the Company’s My Healthy Access clinics.Although revenues were generated from these functions the expenses were passed to My Healthy Access at cost and as such no profit was generated. My Healthy Access, Inc. (MHA) a Delaware corporation, was formed on March 6, 2006 as a wholly owned subsidiary of the Company.My Healthy Access develops and operates walk-in minor medical clinics in established retail operations.At June 30, 2007 the Company had seven My Healthy Access clinics open inside Wal-Mart SuperCenters in the Houston and Baltimore Metro areas. Intrepid Systems, Inc. (ISI) a Nevada corporation, was formed on February 14, 2006 as a wholly-owned subsidiary to develop and sell specialized medical technologies for healthcare providers.This entity is currently inactive. Intrepid Medical Management Services, Inc. (IMMS) a Nevada corporation, was formed on February 14, 2006 as a wholly-owned subsidiary to provide management services to physicians and preferred provider organizations (PPO).This entity is currently inactive. The accompanying consolidated financial statements include the accounts of Intrepid and its wholly-owned subsidiaries.All significant inter-company accounts and transactions have been eliminated. During the Period from Inception, April 27, 2005 to December 31, 2006 the Company operated as a development stage enterprise.Effective as of January 1, 2007 the Company exited the development stage. The Company has devoted substantially all of its recent efforts to its pharmacy and retail clinic operations, product development, financial planning, raising capital and developing its business plan. The accompanying financial statements do not include any adjustments to reflect the possible future effects on the recoverability and classification of assets or the amounts and classifications of liabilities that may result from the possible inability of the Company to continue as a going concern. F-8 NOTE 3 –Management Plans and Going Concern The Company sustained a substantial operating loss of approximately $2,980,000 during the six months endedJune 30, 2007, and as of June 30, 2007, had an accumulated deficit of $10,217,000.In addition, the Company had negative cash flows from operations of approximately $1,203,000 during the six months endedJune 30, 2007. These factors raise a substantial doubt about the Company’s ability to continue as a going concern.The accompanying financial statements do not include any adjustments that might result from the outcome of this uncertainty. The Company does not have the resources at this time to repay its credit and debt obligations, make any payments in the form of dividends to its shareholders or fully implement its business plan. Without additional capital, the Company will not be able to remain in business. In addition to operational expenses, as the Company executes its business plan, it is incurring expenses related to complying with its public reporting requirements.In order to finance these expenditures, the Company has raised capital in the form of debt which will have to be repaid, as discussed in detail below. Management anticipates that significant dilution will occur as the result of any future sales of the Company’s common stock and this will reduce the value of its outstanding shares. The Company cannot project the future level of dilution that will be experienced by investors as a result of its future financings, but it will significantly affect the value of its shares. Management has plans to address the Company’s financial situation as follows: In the near term, management plans to continue to focus on raising the funds necessary to fully implement the Company’s business plan.Management believes that certain shareholders will continue to advance the capital required to meet the Company’s financial obligations.There is no assurance, however, that these shareholders will continue to advance capital to the Company or that the new business operations will be profitable.The possibility of failure in obtaining additional funding and the potential inability to achieve profitability raise doubts about the Company’s ability to continue as a going concern. In the long term, management believes that the Company’s previously announced projects and initiatives will be successful and will provide significant profit to the Company which will be used to finance the Company’s future growth.However, there can be no assurances that the Company’s planned activities will be successful, or that the Company will ultimately attain profitability. The Company’s long term viability depends on its ability to obtain adequate sources of debt or equity funding to meet current commitments and fund the continuation of its business operations and the ability of the Company to ultimately achieve adequate profitability and cash flows from operations to sustain its operations. F-9 NOTE 4 – Summary of Significant Accounting Policies MANAGEMENT ESTIMATES – The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. While it is believed that such estimates are reasonable, actual results could differ significantly from those estimates. CASH AND CASH EQUIVALENTS – The Company considers all short-term investments having maturities of three months or less at the date of purchase to be cash equivalents. INVENTORY – Inventory consisting primarily of merchandise held for resale is stated at the lower of cost, determined on a first in, first out basis, or market. OFFICE EQUIPMENT AND FURNISHINGS – Office equipment and furnishings are stated at cost.Depreciation is provided over the estimated useful lives of three to seven years using the straight-line method.Upon sale or retirement, the cost and related accumulated depreciation are eliminated and any resulting gain or loss is included in the statement of operations. INTANGIBLE ASSETS – Intangible assets consist of various licenses deemed to have indefinite useful lives to operate pharmacies and to be able to sell controlled substances within those pharmacies.The Company follows the provisions of Statement of Financial Accounting Standards (“SFAS”) No.142, “Goodwill and Other Intangibles Assets,” for intangible assets. Under this standard, intangible assets with indefinite useful lives are no longer amortized to expense, but instead are tested for impairment at least annually or when events occur or circumstances change that would more likely than not reduce the fair value of the intangible asset below its carrying value.Significant estimates used in the impairment valuation include estimates of discounted future earnings, future growth rates and current market capitalization adjusted for thin trading volume. FAIR VALUE OF FINANCIAL INSTRUMENTS – The Company includes fair value information in the notes to financial statements when the fair value of its financial instruments is different from the book value.When the book value approximates fair value, no additional disclosure is made. CONCENTRATION OF CREDIT RISK – Financial instruments which subject the Company to concentrations of credit risk include cash and cash equivalents and accounts receivable. F-10 The Company maintains its cash in well known banks selected based upon management’s assessment of the banks’ financial stability.Balances periodically exceed the $100,000 federal depository insurance limit; however, the Company has not experienced any losses on deposits. Accounts receivable generally arise from sales of inventory and services to various individuals and companies throughout the country.The Company provides allowances for potential credit losses when necessary.There is a $15,422 allowance for doubtful accounts at June 30, 2007. LONG-LIVED ASSETS – The Company periodically assesses the recoverability of long-lived assets, when there are indicators of potential impairment, by measuring the carrying amount of the assets against the estimated undiscounted future cash flows associated with them.At the time such evaluations indicate that the future undiscounted cash flows of certain long-lived assets are not sufficient to recover the carrying value of such assets, the assets are adjusted to their fair values.The Company does not believe that any long-lived assets are impaired at June 30, 2007, based on the estimated future cash flows of the Company. INCOME TAXES – Deferred taxes result from temporary differences between the financial statement and income tax bases of assets and liabilities. The Company adjusts the deferred tax asset valuation allowance based on judgments as to future realization of the deferred tax benefits supported by demonstrated trends in the Company’s operating results. LOSS PER SHARE – Basic loss per share is computed on the basis of the weighted average number of shares of common stock outstanding during each period.As of June 30, 2007 the Company did not have any common equivalent shares that would be considered dilutive. REVENUE RECOGNITION – The Company’s Rx Fulfillment Services, Inc. subsidiary, in general, collects a co-payment at the time of delivery and bills the remaining amount to either a private insurance agency or through one of several governmentally subsidized programs.Revenue is fully recognized by the Company when the product has been accepted by the customer. The Company’s My Healthy Access, Inc. subsidiary collects direct payments for services from its customers at the time of service or collects a co-payment at the time of service and bills the remaining amount to either an approved private insurance agency or through one of several governmentally subsidized programs.Revenue is fully recognized by the Company when the service has been provided. F-11 STOCK BASED COMPENSATION – Statement of Financial Accounting Standards 123(R), “Share-Based Payment”, (SFAS 123(R)) requires companies to estimate the fair value of share-based payment awards on the date of grant using an option-pricing model. The value of the portion of the award that is ultimately expected to vest is recognized as expense over the requisite service periods in the Company's consolidated statements of operations. Prior to the adoption of SFAS 123(R), the Company accounted for stock-based awards to employees and directors using the intrinsic value method in accordance with APB 25 as allowed under Statement of Financial Accounting Standards No. 123, "Accounting for Stock-Based Compensation" (SFAS 123). Under the intrinsic value method, no stock-based compensation expense for employee stock options had been recognized in the Company's consolidated statements of operations because the exercise price of the Company's stock options granted to employees and directors equaled the fair market value of the underlying stock at the date of grant. The Company adopted SFAS 123(R) using the modified prospective transition method, as of January 1, 2006.In accordance with the modified prospective transition method, the Company's consolidated financial statements for prior periods have not been restated to reflect, and do not include, the impact of SFAS 123(R). NOTE 5 –
